Exhibit 10.20

Consulting Agreement




THIS CONSULTING AGREEMENT (the “Agreement”) is made the twenty third of
September 2013 by and between Occidental Development Group, Inc., a Nevada
corporation (the "Company", “Occidental”) and Michael F. Holloran (the
"Executive").

WHEREAS, Occidental carries on a real estate development business in the North
American market (the "Occidental Business");

WHEREAS, the Executive currently serves as Chief Executive Officer and a
Director of Occidental;

WHEREAS, Occidental desires to confirm the terms of services of the Executive
and the Executive agrees with the terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and the mutual agreements made
herein, and intending to be legally bound hereby, Occidental and the Executive
agree as follows:

1.        SERVICES; DUTIES.

(a)

SERVICES AND ENGAGEMENT PERIOD. Occidental shall engage the Executive to 1)
serve as Chief Executive Officer of Occidental or its successor entity for a
period of not more than 4 months or until a successor is appointed, 2) to serve
as Director and Chairman of the Board of Directors - any such director
responsibilities to be in a non executive capacity, to provide consulting
services as deemed necessary by the CEO and/or committees of the Board of
Directors  ( in aggregate the "Employment Period") commencing on the date hereof
(the "Effective Date") and continuing thereafter for a term of five years until
the fifth anniversary of the Effective Date unless terminated in accordance with
the provisions of this Agreement.

(b) OFFICES, DUTIES AND RESPONSIBILITIES. The Executive shall report directly
and solely to the Board of Directors of Occidental (the "Board") and the CEO as
appropriate. Throughout the Services Period, Occidental shall cause Executive to
be a member of the Board and a member of all committees of the Board (including
any executive committee or nominating committee) other than the Audit Committee,
and other than any special committees on which he might be regarded as a
self-interested member. The Executive shall have all duties and authority
customarily accorded a Director.

2.

COMPENSATION AND FRINGE BENEFITS.

(a) ANNUAL COMPENSATION. Occidental shall compensate the Executive (the
"Compensation") at the rate of US$120,000 per year during the Services Period
payable in not less than quarterly installments. On the anniversary of the date
of this Agreement the Compensation for the Executive shall be increased by an
amount equal to not less than five percent (5%) of the Compensation paid to the
Executive during the immediately preceding year during the Services Period.
Further compensation increases, if any, shall be approved by the Board in its
sole discretion. At the sole discretion of the Executive, each installment can
be paid either in cash or accrued for payment in a combination of cash and
shares. In each month that payment is made through the issuance of shares, the
amount payable shall




Page 1 of 7







--------------------------------------------------------------------------------

be deemed to have been earned on the day with the lowest closing price of the
Company’s shares during the month and the number of shares of Common Stock of
the Company issued shall be equal to the amount payable in shares divided by the
lowest closing price of the Company’s shares during the month.

(b) FRINGE BENEFITS. During the Services Period, the Executive also shall be
entitled to participate in group health, dental and disability insurance
programs, and any deferred compensation, supplemental life insurance or other
benefit plans, if any, as are generally made available by Occidental to the
senior executives of Occidental, and shall be entitled to a vehicle allowance of
$500 per month. The Executive shall be entitled to reimbursement of documented
expenses reasonably incurred in connection with travel and entertainment related
to Occidental's business and affairs. Occidental reserves the right to modify or
terminate from time to time the fringe benefits provided to the senior
management group, provided that Occidental shall not modify or terminate the
Executive's group health, dental or disability insurance coverage during the
Services Period.

(c) STOCK OPTIONS. Subject to the terms and conditions of Occidental's Stock
Option Plan (a copy of which has been provided to the Executive) and to
applicable laws, regulations, rules and policies, including without limitation,
the policies and listing requirements of any stock exchange on which
Occidental's securities are listed for trading, the Executive will be entitled
to receive not less than 20% of the options granted to the aggregate of
Directors, Officers, Consultants and employees, if any, in each fiscal year for
which this Agreement remains in effect.

(d) WORK-RELATED TRAVEL. The Executive shall be entitled to business class
airline tickets, if he considers it appropriate, when he is required to fly for
the purposes of Occidental Business.

(e) VACATION. The Executive shall be entitled to eight (8) weeks paid vacation
in each twelve consecutive month period during the Services Period. Such
vacation time shall be planned consistent with Executive's duties and
obligations hereunder.

(f)

KEY MAN INSURANCE. During the term of this Agreement the Company agrees to
maintain in full force and effect Key Man Insurance on the Executive in an
amount not less than $US 1 million. Should the Executive die under any
circumstances during the term of the Agreement, the first use of funds from the
Company’s Key Man Insurance policy will be to fully pay the Executives estate
any and all monies owed by the Company to the Executive including but not
limited to outstanding compensation, outstanding loans and debentures, interest,
expense accounts, etc.

3.

TRADE SECRETS; RETURN OF DOCUMENTS AND PROPERTY.

(a) Executive acknowledges that during the course of his engagement he has
received, and will continue to receive, secret, confidential and proprietary
information ("Trade Secrets") of Occidental and of other companies with which
Occidental does business on a confidential basis and that Executive will create
and develop Trade Secrets for the benefit of Occidental. Trade Secrets shall
include, without limitation, (a) custom databases, "know-




Page 2 of 7




--------------------------------------------------------------------------------

how," formulae, secret processes or machines, inventions, computer programs
(including documentation of such programs), and (b) matters of a business
nature, such as customer data and proprietary information about costs, profits,
markets and sales, customer databases, and other information of a similar nature
to the extent not available to the public, and plans for future development. All
Trade Secrets disclosed to or created by the Executive shall be deemed to be the
exclusive property of Occidental. The Executive acknowledges that Trade Secrets
have economic value to Occidental due to the fact that Trade Secrets are not
generally known to the public or the trade and that the unauthorized use or
disclosure of Trade Secrets is likely to be detrimental to the interests of
Occidental and its subsidiaries. The Executive therefore agrees to hold in
strict confidence and not to disclose to any third party any Trade Secret
acquired or created or developed by the Executive during his engagement by
Occidental except (i) when the Executive is required to use or disclose any
Trade Secret in the proper course of the Executive's rendition of services to
Occidental hereunder, (ii) when such Trade Secret becomes public knowledge or is
generally known in the industry among executives comparable to the Executive
other than through a breach of this Agreement, or (iii) when the Executive is
required to disclose any Trade Secret pursuant to any valid court order in which
the Executive is compelled to disclose such Trade Secret. The Executive shall
notify Occidental immediately of any such court order in order to enable
Occidental to contest such order's validity. For a period of two (2) years after
termination or the Services Period, the Executive shall not use or otherwise
disclose Trade Secrets unless such information (i) becomes public knowledge or
is generally known within Occidental’s business sector among executives
comparable to the Executive other than through a breach of this Agreement, (ii)
is disclosed to the Executive by a third party who is entitled to receive and
disclose such Trade Secret, or (iii) is required to be disclosed pursuant to any
valid court order, in which case the Executive shall notify Occidental
immediately of any such court order in order to enable Occidental to contest
such order's validity.

(b) Upon the effective date of written notice of Occidental's election to
terminate this Agreement, the Executive (or his heirs or personal
representatives) shall deliver to Occidental all documents, materials and other
property belonging to Occidental, including all documents and materials
containing or otherwise relating to Trade Secrets which are in the possession or
under the control of the Executive (or his heirs or personal representatives).
The Executive shall be entitled to keep his personal records relating to
Occidental's business and affairs except to the extent those contain documents
or materials described in the preceding sentence, in which case Executive may
retain copies for his personal and confidential use.

4.

DISCOVERIES AND WORKS. All discoveries and works made or conceived by the
Executive during his engagement by Occidental, jointly or with others, that
relate to the Occidental Business ("Discoveries and Works") shall be owned by
Occidental. Discoveries and Works shall include, without limitation, inventions,
computer programs (including documentation of such programs), technical
improvements, processes and drawings. The Executive shall (i) promptly notify,
make full disclosure to, and execute and deliver any documents reasonably
requested by, Occidental to evidence or better assure title to such Discoveries
and Works in Occidental, (ii) assist Occidental in obtaining or maintaining for
itself at its own expense United States and foreign copyrights, trade secret




Page 3 of 7




--------------------------------------------------------------------------------

protection or other protection of any and all such Discoveries and Works, and
(iii) promptly execute, whether during his engagement by Occidental or
thereafter, at Occidental's expense, all applications or other endorsements
necessary or appropriate to maintain copyright and other rights for Occidental
and to protect its title thereto.

5.

TERMINATION. This Agreement shall remain in effect during the Services Period,
provided that this Agreement and Executive's services with Occidental may be
terminated by Occidental as follows:

(a) at any time after the third anniversary of the Effective Date without
"cause" (as defined below), in which event the Executive shall be entitled to
receive the following benefits through the remainder of the Services Period as
if this Agreement had remained in effect until the end of such five-year
Services Period: (i) his then current Compensation; and (ii) all other benefits
provided pursuant to Section 2(b) of this Agreement in full satisfaction of all
of Occidental's obligations under this Agreement and in respect of the
termination of the Executive's services with Occidental.

(b) at any time for "cause", in which event, Occidental, in full satisfaction of
all of Occidental's obligations under this Agreement and in respect of the
termination of the Executive's services with Occidental, shall pay the Executive
his Compensation and all other benefits provided pursuant to Section 2(b) and
reimbursement through the date of termination of his services. For purposes of
this Agreement, Occidental shall have "cause" to terminate the Executive's
services hereunder upon (i) the continued and deliberate failure of the
Executive to perform his material duties, in a manner substantially consistent
with the manner reasonably prescribed by the Board and in accordance with the
terms of this Agreement (other than any such failure resulting from his
incapacity due to physical or mental illness), which failure continues for ten
(10) business days following the Executive's receipt of written notice from the
Board specifying the manner in which the Executive is in default of his duties,
(ii) the engaging by the Executive in intentional serious misconduct that is
materially and demonstrably injurious to Occidental or its reputation, which
misconduct, if it is reasonably capable of being cured, is not cured by the
Executive within ten (10) business days following the Executive's receipt of
written notice from the Board specifying the serious misconduct engaged in by
the Executive, (iii) the conviction of the Executive of commission of a felony
involving a crime of moral turpitude, whether or not such felony was committed
in connection with Occidental's business, or (iv) any material breach by the
Executive of Section 7 hereof.

In addition, this Agreement and Executive's services with Occidental may be
terminated by the Executive in the event Occidental makes an assignment into
bankruptcy or is adjudged bankrupt by a court of competent jurisdiction, or if
Occidental is in material breach of its obligations to the Executive under this
Agreement and Occidental fails to cure such breach within ten (10) business days
following receipt of written notice from the Executive specifying the manner or
substance of such breach.

In the event the Executive's services with Occidental are terminated pursuant to
the provisions of this Section 5, the Executive will be deemed to have resigned
as a director of Occidental and as a member of any executive committees of
Occidental as of and effective on




Page 4 of 7




--------------------------------------------------------------------------------

the date of such termination. The Executive will execute and deliver to
Occidental such written form of resignation from such positions as Occidental
may reasonably request, provided such written resignation shall not prejudice
the rights, if any, the Executive may have against Occidental in respect of such
termination.

6.

DISABILITY; DEATH.

(a) If, prior to the expiration or termination of the Services Period, the
Executive shall be unable to perform substantially his duties by reason of
disability or impairment of health for at least six consecutive calendar months,
Occidental shall have the right to terminate this Agreement by giving sixty (60)
days written notice to the Executive to that effect, but only if at the time
such notice is given such disability or impairment is still continuing.
Following the expiration of the notice period, the Services Period shall
terminate with the payment of the Executive's Compensation for the month in
which notice is given, and there will be no forfeiture, penalty, reduction or
other adverse effect upon any vested rights or interests relating to any Fringe
Benefits. In the event of a dispute as to whether the Executive is disabled
within the meaning of this paragraph (a), or the duration of any disability,
either party may request a medical examination of the Executive by a doctor
appointed by the Chief of Staff of a hospital selected by mutual agreement of
the parties, or as the parties may otherwise agree, and the written medical
opinion of such doctor shall be conclusive and binding upon the parties as to
whether the Executive has become disabled and the date when such disability
arose. The cost of any such medical examinations shall be borne by Occidental.

(b) If, prior to the expiration or termination of the Services Period, the
Executive dies, Occidental shall pay to the Executive's estate his Compensation
to the date on which the Executive's death occurred, at which time the Services
Period shall terminate without further notice and there will be no forfeiture,
penalty, reduction or other adverse effect upon any vested rights or interests
relating to any Fringe Benefits. In addition, Occidental will continue to extend
normal medical benefits to the spouse and minor children of the Executive for a
period of six (6) months from the date of death of the Executive.

7.      NON-COMPETITION; NON-SOLICITATION.

(a) As an inducement for Occidental to enter into this Agreement, the Executive
agrees that for a period commencing as of the Effective Date and running through
the earlier of (i) the end of the Services Period if the Executive remains
employed by Occidental for the entire Services Period, (ii) the end of the
compensation continuation period provided for in Section 5(a) if the Executive
is terminated without "cause" pursuant to Section 5(a), or (iii) one year
following termination of the Executive's services by Occidental for "cause" as
defined in Section 5(b) hereof, or by the Executive for any reason other than as
set forth in the last paragraph of Section 5 above (the "Non-Competition
Period"), the Executive shall not, without the prior written consent of the
Board, engage or participate, directly or indirectly, as principal, agent,
employee, employer, consultant, stockholder, partner or in any other individual
capacity whatsoever, in the conduct or management of, or own any stock or any
other equity investment in or debt of, any business in which Occidental is then
engaged and which is competitive with the Occidental Business, provided that the
Executive shall not be restricted from owning not more than 5% of the voting
securities of any entity whose business competes




Page 5 of 7




--------------------------------------------------------------------------------

with the Occidental Business where such securities are listed for trading on a
nationally recognized stock exchange.

(b) In addition to the foregoing, the Executive agrees that for a period of one
year following termination of the Executive's services by Occidental pursuant to
Sections 5 (a) or 5(b) hereof, or by the Executive for any reason (the
"Non-Solicitation Period") he will not (for his own benefit or for the benefit
of any person or entity other than Occidental), without the prior written
consent of Occidental, solicit, hire or retain, or assist any person or entity
other than Occidental to solicit, hire or retain, any officer, director,
executive or employee (other than an administrative or clerical employee)
employed by Occidental or any of its affiliates during any part of the Services
Period.

(c) The Executive acknowledges and agrees, solely for purposes of determining
the enforceability of this Section 7 (and not for purposes of determining the
amount of money damages or for any other reason), that (i) the markets served by
Occidental are national and international and are not dependent on the
geographic location of executive personnel or the businesses by which they are
employed; (ii) the length of the Non-Competition Period and the Non-Solicitation
Period is linked to the term of the Services Period and the severance benefit
provided for in Section 5 (a); and (iii) the above covenants are manifestly
reasonable on their face, and the parties expressly agree that such restrictions
have been designed to be reasonable and no greater than is required for the
protection of Occidental. In the event that the covenants in this Section 7
shall be determined by any court of competent jurisdiction in any action to be
unenforceable by reason of their extending for too great a period of time or by
reason of their being too extensive in any other respect, they shall be
interpreted to extend only over the maximum period of time for which they may be
enforceable and/or to the maximum extent in all other respects as to which they
may be enforceable, all as determined by such court in such action.

8.

INDEMNIFICATION; LIABILITY INSURANCE. The Executive shall be entitled to
indemnification and coverage under Occidental's liability insurance policy for
directors and officers to the same extent as other directors and officers of
Occidental.

9.

ENFORCEMENT. The Executive acknowledges that a breach of the covenants or
provisions contained in Sections 3, 4, and 7(a) of this Agreement may, and a
breach of the covenants or provisions contained in Section 7(b) will, cause
irreparable damage to the Occidental Business, the exact amount of which will be
difficult to ascertain, and that the remedies at law for any such breach may be
inadequate. Accordingly, the Executive agrees that if the Executive breaches any
of the covenants or provisions contained in Sections 3, 4, and 7 of this
Agreement, in addition to any other remedy which may be available at law or in
equity, Occidental shall be entitled to seek specific performance and injunctive
relief.

10.

SEVERABILITY. Should any provision of this Agreement be determined to be
unenforceable or prohibited by any applicable law, such provision shall be
ineffective to the extent, and only to the extent, of such unenforceability or
prohibition without invalidating the balance of such provision or any other
provision of this Agreement, and any




Page 6 of 7




--------------------------------------------------------------------------------

such unenforceability or prohibition in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

11.

ASSIGNMENT. The Executive's rights and obligations under this Agreement shall
not be assignable by the Executive. Occidental's rights and obligations under
this Agreement shall not be assignable by Occidental except as incident to the
transfer, by merger or otherwise, of all or substantially all of the business of
Occidental. In the event of any such assignment by Occidental, all rights of
Occidental hereunder shall inure to the benefit of the assignee.

12.

NOTICES. All notices and other communications which are required or may be given
under this Agreement shall be in writing and shall be deemed to have been duly
given when received if personally delivered; when transmitted if transmitted by
telecopy, electronic or digital transmission method, provided that: in such case
it shall also be sent by certified or registered mail, return receipt requested;
the day after it is sent, if sent for next day delivery to a domestic address by
recognized overnight delivery service (e.g. FedEx); and upon receipt, if sent by
certified or registered mail, return receipt requested. Unless otherwise changed
by notice, in each case notice shall be sent to:

If to Executive, addressed to:

Ian E. Gilbey

33722 Avenida Calita,

San Juan Capistrano

CA 92675

If to Occidental, addressed to:

Occidental Development Group, Inc.

256 South Robertson Blvd

Beverly Hills, CA 90211

Attention: Chairman of the Board

13.

MISCELLANEOUS- This Agreement constitutes the entire agreement, and supersedes
all prior agreements, of the parties hereto relating to the subject matter
hereof, and there are no written or oral terms or representations made by either
party other than those contained herein. No amendment, supplement, modification
or waiver of this Agreement shall be binding unless executed in writing by the
party to be bound thereby. The validity, interpretation, performance and
enforcement of the Agreement shall be governed by the laws of the State of
California. The headings contained herein are for reference purposes only and
shall not in any way affect the meaning or interpretation of this Agreement.

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year




/s/ Michael F. Holloran

____________________________

Michael F. Holloran

Occidental Development Group, Inc.

         /s/ Ian E. Gilbey

By:_______________________________

 








Page 7 of 7


